                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

LEE-ANNA THOMAS,                             )
                                             )
        Plaintiff,                           )
                                             )        Case No. 3:18-cv-01260
v.                                           )
                                             )        JUDGE CAMPBELL
THE LITTLE CLINIC OF                         )        MAGISTRATE JUDGE NEWBERN
TENNESSEE, LLC, TOM SHELLEY,                 )
and THE KROGER CO.,                          )
                                             )
        Defendants.                          )

                                           ORDER

       Pending before the Court is Defendants’ Motion to Dismiss (Doc. No. 7). Plaintiff filed a

response in opposition (Doc. No. 12), and Defendants filed a reply (Doc. No. 16). Plaintiff also

filed an affidavit and exhibits affirming allegations in her complaint. (Doc. No. 13.) For the

reasons set forth in the accompanying memorandum, the Motion to Dismiss is GRANTED.

       It is so ORDERED.



                                                   _______________________________
                                                   WILLIAM L. CAMPBELL, JR.
                                                   UNITED STATES DISTRICT JUDGE
